Title: John Adams to Abigail Adams, 2 June 1777
From: Adams, John
To: Adams, Abigail


     
      June 2 1777
     
     Yesterday, I took a ride to a beautifull Hill eleven Miles out of Town. It is called Rush Hill. An old Lady Mrs. Morris and her Daughter Mrs. Stamper, live here with a Couple of servants, and one little Boy, who is left with the Family for Education.
     It is the most airy, and at the same Time the most rural Place in Pensilvania. The good Lady has about sixty Acres of Land, two fine orchards, an excellent Garden, a charming Brook, beautifull Meadows and Clover in Abundance.
     This excellent Lady is the Mother of Dr. Rush and Mr. Jacob Rush the Lawyer. I went out with the Lawyer, and I relished the Excursion the more because I know the Pleasure of visiting a Mother.—This ride has refreshed me much. I ride every day. A fine growing Season here—plentifull Crops—and at present perfect Peace.
     My Love to N. J. C. and Th. Pray how does the other one, or two?
    